Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-10 and 21-30 in the reply filed on 3/1/2022 is acknowledged.

Priority
This application, U.S. Application No. 16740427, is a continuation of Application No. 15/408, 152, filed 1/17/2017, now Patent 10571459; Application No. 15/408,152 is a continuation-in-part of Application No. 15/396,539, filed 12/31/2016; 15/408,152 is a continuation-in-part of U.S. Application No. 15/333,17010/24/2016, now U.S. Patent No. 11202464; U.S. Application No. 15/408,152 is a continuation of U.S. Application No.14/941,1917 11/13/2015, now U.S. Patent No. 9687011 , now abandoned; U.S. Application No.15/408,152 is a continuation of U.S. Application No. 14/043,703, filed 10/01/2013, now U.S. Patent No. 9232815; U.S. Application No.14/941,197 is a continuation of U.S. Application No. 14/043, 703 10/01/2013, now U.S. Patent No. 923,2815; U.S. Application No.15/396,589 is a continuation of U.S. Application No.13/957,872, filed 08/02/2013, , now abandoned; U.S. Application No. 15/408,152 Is a continuation-in-part of U.S. Application No. 13/957,872 08/02/2013 , now abandoned; U.S. Application No.15/333,170 is a continuation of 13/957,977 08/02/2013, , now abandoned;  U.S. Application No. 15/408,152 is a continuation-in-part of U.S. Application No.13/957,977, filed 08/02/2013, , now abandoned; U.S. Application No. 15/408,152 is a continuation-in-part of U.S. Application No. 13/957,813, filed 08/02/2013, now U.S. Patent No. 8927490; U.S. Application No. 13/957,872 is a continuation of U.S. Application No. 13/903,936, filed 05/28/2013, now  
However, the parent Application Nos. 15/396,539, 15/333,170, 15/408,152, 14/941,191, 14/043,703, 14/941,197, 15/396,589, 13/957,872, 13/957,977, 13/957,813, 13/903,936, 13/903,939, 13/903,929, and 61/795,819 upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for Instant claims 1-10 and 21-30 since all parent applications are not seen to disclose the following in the instant independent claims: a method of treating body wasting in a human patient, comprising receiving a blood lactate concentration of the patient, from a lactate analyzer that has analyzed a blood sample of the patient, the blood lactate concentration received directly from the lactate analyzer or indirectly from the lactate analyzer over a network; and based on the received blood lactate concentration of the patient, if the blood lactate concentration is less than about 2.0 mM, administering a nutritional support to the patient to treat body wasting in the patient, except for Application No. 15/408,152, filed 1/17/2017.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application does not describe in such a way as to reasonable convey to the artisan that the inventors had possession of treating or preventing human wasting at the time the invention was filed, as the specification does not adequately describe how human wasting may be treated by the invention across 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 8 recites the method of claim 1, “wherein the method further targets a fractional gluconeogenesis range of values.”  It’s unclear what it means for claim 1, which is directed to a method of treating body wasting in a human patient with the steps of receiving a blood lactate concentration of the patient, and administering a nutritional support to the patient, for the method to “target a fractional gluconeogenesis range of values.”   There are no method steps in claim 1 regarding fractional gluconeogenesis, and it’s unclear in what way the method “targets fractional gluconeogenesis range of values” in claim 8, if this requires further method steps, or if this is simply a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120296403 to Glass in view of US 20090104596 to Assadi-Porter.  Glass teaches a method of treating cachexia (human wasting) in a human patient, the method comprising administering a nutritional support to the patient in need thereof comprising pyruvate (a gluconeogenic precursor) (abstract; paragraphs 2, 6-11 43, 51, 85l claims 7 and 9).  The nutritional support may further comprise one or more salts (paragraphs 340-341).   The method steps may be repeated and prevent further cachexia (paragraph 2, 6-11 43, 51, 85).    The nutritional support is administered parenterally (paragraph 345).  The patient is diagnosed as being a patient suffering from cachexia by the presence or absence of a blood biomarker (paragraphs 327-339).
Glass fails to teach “receiving a blood lactate concentration of the patient, from a lactate analyzer that has analyzed a blood sample of the patient, the blood lactate concentration received directly from the lactate analyzer or indirectly from the lactate analyzer over a network; and based on the received concentration of the patient, if the blood lactate concentration is less than about 2.0 mM, administering a nutrition support to the patient,” or preventing a blood lactate concentration of the patient by the steps of instant claim 21.
Assadi-Porter teaches that cachexia (human wasting) can be diagnosed by detection of low blood concentrations of the biomarker lactate in the patient’s serum (abstract; paragraphs 13, 15, 23, 64, claims 1, 3, 7, 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Glass to include a step of “receiving a blood lactate concentration of the 
It would have been further obvious to either receive the blood lactate concentration directly from a lactate analyzer that has analyzed a blood sample of the patient, or indirectly rom the lactate analyzer over a network, as there are only two options on how to receive the blood lactate concentration, directly or indirectly from a lactate analyzer, and it would have been obvious to try either of the two limited choices.  It would have been further obvious to optimize the blood concentration of lactate to determine if the patient is in need of treatment or prevention of human wasting, and in this way, one would find the range of a “blood lactate concentration is less than about 2.0 mM” through routine experimentation.  The prior art provides sufficient guidance to this end, as Assadi-Porter teaches that the blood concentration of lactate is a result effective parameter for determining cachexia, further teaches that the lactate levels in cachexia patients can be as much as two-fold less than normal range (paragraph 39; Figure 13; Table 1).  In the course of optimizing the blood lactate concentration for diagnosis of cachexia, the artisan would find a concentration of less than about 2.0 mM through routine 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618     
                                                                                                                                                                                                   March 24, 2022